Citation Nr: 0033707	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD does not manifest more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.130, 
and Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD manifests symptoms 
commensurate with a higher evaluation than the 50 percent 
currently assigned for the disorder.  He indicated in June 
1999 that he feels that his PTSD symptoms now meet the 
criteria for a 70 percent evaluation, and he recently 
submitted treatment records regarding his PTSD, along with a 
letter from his fiancée.  See Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The VA has afforded the veteran multiple 
examinations in connection with his PTSD claim, and the Board 
concludes that no further assistance to the veteran is 
required pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO granted service connection for PTSD in May 1997, and 
it assigned a 50 percent evaluation under Diagnostic Code 
9411.  That Code provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, DC 9411 (2000).

The veteran was diagnosed with PTSD in August 1996.  He had 
been admitted to the hospital, and he was complaining of 
having flashbacks and nightmares of his tour of duty in the 
Republic of Vietnam.  The discharge summary did not reflect 
any further findings regarding PTSD.

A treatment record from October 1996 reflects that the 
veteran held a job for 18 years with a local sanitation 
department.  In the 1980's, the record shows that the veteran 
had begun to have significant nightmares and sleep 
disturbance.  He had night sweats and he reported a pattern 
of alcohol abuse to help him sleep.  He would become upset 
upon hearing any war references.  His affect was full in 
range and appropriate to content.  The veteran's mood was 
severely depressed, however, and he felt helpless and 
hopeless.  He was oriented to time, place, and person, and he 
denied any homicidal or suicidal ideation at that time.  He 
reported some hallucinatory experiences, which he said he 
realized were not real.  The examiner stated that the 
veteran's judgment for ordinary life situations was not 
significantly impaired.

Outpatient treatment records from August 1998 did not reflect 
any findings regarding the veteran's PTSD, other than one 
reference to the veteran's night sweats, which occurred up to 
five times per week.  At a VA examination in November 1998, 
he again reported his problems sleeping, his nightmares, and 
an exaggerated startle response.  On mental status 
examination, the veteran felt nervous and angry whenever 
asked about his Vietnam experience.  The veteran indicated 
that he had auditory hallucinations about two times per week.  
He was having occasional suicidal and homicidal thoughts.  On 
the other hand, the examiner stated that the veteran was able 
to maintain his personal hygiene and other basic activities 
of daily living, and he was well oriented to person, place, 
and time.  His memory was intact for both recent and remote 
events.  The examiner diagnosed PTSD and stated that the 
veteran's Global Assessment of Functioning (GAF) score was 
50.

The veteran's condition was stable at his discharge from a 
voluntary hospital program in April 1999.  He had been 
experiencing frequent nightmares, and he said that knee pain 
was preventing him from working.  The veteran was unemployed.  
He now denied suicidal thoughts, but he reported that he had 
been fighting with his fiancée at night.  He was irritable, 
but his speech was coherent.  The examiner indicated that the 
veteran was alert and oriented times three.  Futher, memory 
and concentration were fair, although recent memory showed 
mild impairment.  The veteran said that he sometimes had 
auditory hallucinations.  He did not have delusions, however, 
and the examiner stated that insight and judgment were also 
fair.  The examiner diagnosed PTSD, depressive disorder, 
alcohol dependency, and cocaine dependency.  The veteran's 
GAF score was 40 and had been 55 within the past year.  
Outpatient treatment notes in April 1999 collectively showed 
that the veteran was experiencing nightmares and flashbacks.

The veteran's fiancée submitted a letter indicating that the 
veteran had depression, mood swings, and he consumed alcohol 
constantly.  The veteran was reported to be abusive and 
irritable.  The veteran's hygiene was handled by the fiancée, 
and she stated that he was not able to trust anyone.  

The evidence of record shows that the veteran's major 
symptoms are flashbacks, nightmares, and sleep disturbance.  
His affect has been somewhat impaired, but his speech has 
been consistently normal; the record does not reflect any 
reports of circumstantial, circumlocutory, or stereotyped 
speech.  In October 1989, the veteran's affect was reported 
to be full in range and appropriate in content.  Although he 
has reported some trouble with his recent memory, the 
examiner in August 1998 stated that the veteran's memory was 
intact; an examiner in April 1998 stated that there was only 
"mild impairment" in recent memory and no impairment in 
remote memory.  The veteran has consistently been oriented to 
time, place, and person, as reflected by VA examination 
reports in October 1996, August 1998, and April 1999.  The 
veteran had fair concentration, and he was alert with 
coherent speech as of April 1999.

The record does not show that the veteran is experiencing 
panic attacks, but he has indicated that he sometimes has 
auditory hallucinations.  Nevertheless, the record does not 
show that there are obsessional rituals which interfere with 
routine activities.  There has been no showing of near-
continuous panic, although the veteran is experiencing 
depression, which may be affecting his ability to function 
independently, appropriately, and effectively.  The veteran 
stated on several occasions that he has trouble controlling 
his impulses, and the Board acknowledges that he has periods 
of unprovoked irritability with periods of violence.  In 
fact, his fiancée has stated that he is sometimes violent, 
and that he would often "snap."  The discharge summary from 
April 1999 corroborates that the veteran has had some periods 
of violence.  On the other hand, the veteran does not have 
most of the criteria for the higher evaluation.  The record 
does not show that he has any spatial disorientation, and his 
personal appearance and hygiene have not been characterized 
by any examiner as neglected.  Again, the Board acknowledges 
that the veteran's fiancée stated in her June 1999 
correspondence that she makes sure that he maintains his 
hygiene; still, the veteran's hygiene is not neglected.  
Although the veteran appears to be having difficulty in 
adapting to stressful circumstances, he has been able to 
maintain his relationship with the fiancée, which is 
probative of some ability to maintain relationships.

The veteran was able to maintain his employment at the local 
sanitation department for a period of 18 years.  Although he 
is not currently employed, there is no indication from a 
medical professional that his unemployment is caused by PTSD; 
in fact, the veteran stated at one point that he was 
prevented from working because of a knee problem.  The 
veteran has stated that his alcohol and drug addictions were 
either caused or exacerbated by PTSD, and that he abused 
alcohol as self-medication.  The record does not contain any 
medical opinions supporting these allegations.

The veteran's GAF score was 50 in August 1998.  The examiner 
in April 1999 stated that the GAF score was 40 in April 1999, 
but it had been as high as 55 within the prior year.  The 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), indicates that a GAF score of 31 to 40 reflects 
that the veteran's behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The GAF scores in this case are somewhat 
equivocal.  The veteran's GAF scores of 50 in August 1998 and 
40 in April 1999 reflect serious symptoms.  The examiner in 
April 1999, however, also stated that the veteran's GAF score 
had been as high as 55 within the prior year-that score 
would reflect moderate, rather than severe, symptoms.  The 
Board has weighed all of the evidence of record, and these 
GAF scores, although probative of the veteran's psychological 
state at any given time, are supplemented by the objective 
criteria as set forth in Code 9411.  After reviewing all of 
this evidence, the Board concludes that the veteran does not 
meet the requirements for an evaluation in excess of 50 
percent.  The Board is basing this conclusion on the evidence 
as set forth in this decision and the symptoms as reflected 
by the clinical record.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, 
that doctrine will not be applied because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

